 



Exhibit 10.1
FIRST AMENDMENT TO LEASE AGREEMENT
          THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “First Amendment”) is
effective as of May 10, 2007, by and between RICHARD B. WIRTHLIN FAMILY LLC, a
Utah limited liability company (“Landlord”); and HARRIS INTERACTIVE INC., a
Delaware corporation (“Tenant”).
RECITALS:
     R-1. Landlord and Decima Research dba Wirthlin Worldwide, a California
corporation (“Decima”), entered into a certain Lease Agreement (the “Initial
Lease”), dated April 23, 2002, for 18,212 square feet of Rentable Area, located
on the first, fourth and fifth floors of the Building having a street address of
1920 Association Drive, Reston, Virginia 20191.
     R-2. Tenant is successor in interest to Decima and is the Tenant under the
terms of the Initial Lease.
     R-3. The Initial Lease, as amended by this First Amendment, is hereinafter
referred to as the “Lease,” unless the context clearly requires otherwise.
     R-4. Tenant desires to reduce the amount of Rentable Area by vacating the
portion of the Rentable Area containing 5,192 square feet located on the first
floor of the Building (the “First Floor Space”).
     R-5. Landlord has agreed to reduce the Rentable Area in exchange for a
payment of Two Hundred Thirty Thousand Two Hundred Sixty-Three Dollars
($230,263) and contingent upon Landlord entering into a lease for the First
Floor Space with a third party tenant.
     R-6. Landlord and Tenant agree that it is in the best interest of both
parties to amend the Lease as set forth herein.
     R-7. Capitalized terms not defined herein shall have the same meanings as
in the Lease, as modified by this First Amendment.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and in the Lease, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant do hereby
amend the Lease as follows:
     1. The Recitals numbered R-1 through R-7 are hereby incorporated and made
part of this First Amendment.
     2. Replace Section 1.F in its entirety with: “Landlord’s Notice Address:
Richard B. Wirthlin Family, LLC, P. O. Box 8158, Reston, Virginia 20195,
Attention: Joel A. White, Business Manager, with a copy also sent to Mr. Richard
L. Wirthlin, C/O Latham & Watkins, 633 West Fifth Street, Suite 4000, Los
Angeles, CA 90071-2007.”
     3. All references in the Lease to Decima Research dba Wirthlin Worldwide, a
California corporation, are hereby deleted and replaced with Harris Interactive,
Inc., a Delaware corporation.

6



--------------------------------------------------------------------------------



 



     4. Replace Section 1.P in its entirety with: “Tenant’s Notice Address:
Harris Interactive Inc., 60 Corporate Woods, Rochester, NY 14623, Attention:
Mr. Ronald E. Salluzzo, CFO, with a copy to Jennifer H. Thomas, Assistant
General Counsel, Harris Interactive Inc., 60 Corporate Woods, Rochester, NY
14623.”
     5. Replace Section 1.M in its entirety with: “Security Deposit: There is no
Security Deposit.”
     6. Within thirty days of notice from Landlord to Tenant that Landlord has
entered into a lease for the First Floor Space with a third party (the “Notice
to Proceed”), Tenant will pay Landlord Two Hundred Thirty Thousand Two Hundred
Sixty-Three Dollars ($230,263).
     7. Upon Tenant’s receipt of Notice to Proceed the following amendments to
the Lease shall be effective as of June 1, 2007:
          a. Replace Section 1.B in its entirety with: “Basic Rent: Beginning
June 1, 2007, and continuing through April 30, 2008, the sum of $370,005.32
payable in advance in equal monthly installments of $33,636.85 (an annual amount
of $403,642.16, pro-rated for an 11 month period). Basic Rent is subject to
adjustment on May 1, 2008, and annually thereafter, pursuant to Section 4.B.”
          b. Replace the first two sentences of Section 1.K in their entirety
with: “Premises: The space, containing Thirteen Thousand Twenty-one (13,021)
square feet of total rentable area, located on the fourth and fifth floors of
the Building, and having a street address of 1920 Association Drive, Reston,
Virginia 20120. The Premises are shown on the floor plans attached as Exhibits
A-1 and A-3 attached hereto.”
          c. Replace Section 1.L in its entirety with: “Rentable Area: The
rentable area of the Premises is agreed to be Thirteen Thousand Twenty-one
(13,021) square feet.”
          d. Replace Section 1.Q in its entirety with: “Tenant’s Proportionate
Share: Twenty-six and 5/10 percent (26.5%), which equals the percentage that the
Rentable Area bears to the Building Rentable Area. If the Rentable Area changes,
Tenant’s Proportionate Share shall be adjusted accordingly.”
          e. Replace Section 4.B in its entirety with: “Beginning June 1, 2007,
and continuing until April 30, 2008, and then effective on May 1 of each
successive year, the annual Basic Rent payable by Tenant pursuant to Section 1.B
(and the monthly installments thereof) shall be in accordance with the schedule
set forth below:

                  Lease Year   Annual Basic Rent   Monthly Basic Rent
5/1/08 through 4/30/09
  $ 429,683.59     $ 35,806.97  
5/1/09 through 4/30/10
  $ 429,683.59     $ 35.806.97  

     8. After receipt by Tenant of the Notice to Proceed, Tenant shall vacate,
and shall cause its subtenant to vacate, all of the First Floor Space no later
than May 31, 2007, and in accordance with the requirements of Section 27.
     9. Delete Section 35 in its entirety.
     10. Section 37.A is amended to replace “Joel A. White” with “Carole Bond”
or his successor as Tenant Representative.
     11. The Lease, as amended by this First Amendment, shall continue in full
force and effect under the terms, provisions and conditions thereof. All other
terms, covenants and conditions of the

7



--------------------------------------------------------------------------------



 



Lease not herein expressly modified are hereby confirmed and ratified and remain
in full force and effect, and both parties agree that as of the date of this
First Amendment neither party is in default of any portion of the Lease.
Capitalized terms used in this First Amendment but not defined herein shall have
the same meaning given to them in the Initial Lease.
     12. This First Amendment and the Lease (including all exhibits thereto)
contain the full and final agreement between the parties hereto with respect to
the Premises. Landlord and Tenant shall not be bound by any terms, conditions,
statements, warranties or representations, oral or written, not contained
herein. No change or modification of this First Amendment or the Lease shall be
valid unless the same is in writing and is signed by the parties hereto. No
waiver of any of the provisions of this First Amendment or the Lease shall be
valid unless the same is in writing and is signed by the party against which it
is sought to be enforced.
     13. This First Amendment shall not be effective and binding unless and
until it is fully executed by both parties hereto, with a copy being delivered
to both parties.
[Signature Page Follows Next]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to
be effective as of the date stated above pursuant to proper authority.

            LANDLORD:

RICHARD B. WIRTHLIN FAMILY LLC
a Utah limited liability company
    Date: 5/10/07 By:   /s/ Richard L. Wirthlin   (SEAL)     Richard L.
Wirthlin        Managing Member        TENANT:

HARRIS INTERACTIVE INC.
a Delaware corporation
    Date: 5/3/07  By:   /s/ Gregory T. Novak   (SEAL)     Gregory T. Novak     
  President and CEO            Date: 5/3/07  By:   /s/ Ronald E. Salluzzo      
  Ronald E. Salluzzo        Chief Financial Officer     

STATE OF VIRGINIA
COUNTY OF Fairfax, to wit:
     The foregoing document was acknowledged before me on May 10, 2007, by
Richard L. Wirthlin, Managing Member of Richard B. Wirthlin Family LLC.
     My commission expires: 11-30-2008

                  /s/ Theresa Grant       Notary Public         

9



--------------------------------------------------------------------------------



 



         

STATE OF NEW YORK
COUNTY OF MONROE, to wit:
     The foregoing document was acknowledged before me on May 3, 2007, by Ronald
E. Salluzzo and Gregory T. Novak of Harris Interactive Inc.
     My commission expires: 3/17/11

                  /s/ Rosemary Craig       Notary Public           

10